Citation Nr: 0833522	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-37 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to recognition as a "surviving 
spouse" of the veteran for the purposes of eligibility for 
death benefits.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran had recognized service from May 1942 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied basic eligibility for death 
benefits as a "surviving spouse" of the veteran.  The 
appellant timely filed a Notice of Disagreement (NOD) in July 
2006, and the RO, in September 2006 provided a Statement of 
the Case (SOC).  Thereafter, in December 2006, the appellant 
timely filed a substantive appeal.  She did not request a 
hearing on this matter.

While the RO implicitly reopened the appellant's claim for 
basic eligibility for death benefits as a "surviving 
spouse" of the veteran, and denied the claim on the merits, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen the claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the RO's finding.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of her claim and has notified her of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The RO denied the appellant's claim for basic eligibility 
for death benefits as the "surviving spouse" of the 
veteran in July 1987; the appellant did not appeal that 
decision

3.	The evidence submitted since the July 1987 decision 
includes a statement by the appellant that she believed 
that cohabitating with the veteran for 15 years prior to 
their official marriage in September 1986 effectively 
rendered them legally or legitimately "married" under 
Philippine law.

4.	The veteran had recognized service from May 1942 to 
October 1945; he died on October [redacted], 1986.

5.	The appellant and veteran lived together for 15 years 
before becoming legally married on September [redacted], 1986; 
they had no children.

6.	Philippine law does not recognize "common-law" marriage 
as a valid, legal union; the appellant has not credibly 
indicated that she had no knowledge that common-law 
marriage was not recognized under Philippine law, and she 
may not be considered to have been in a marriage with the 
veteran that is "deemed valid" for a year or more prior 
to his death. 


CONCLUSIONS OF LAW

1.	The July 1987 RO decision that denied the appellant's 
claim for basic eligibility for death benefits as a 
"surviving spouse" of the veteran is final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.	Because at least some of the evidence presented since the 
July 1987 RO decision is new and material, the claim is 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 3.156(a) (2007).

3.	The requirements for recognition of the appellant as the 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA death benefits have not been met.  38 
U.S.C.A. §§ 101, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.3, 3.50, 3.52, 3.54, 3.102, 
3.159, 3.205 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  

With respect to the VCAA notification requirements relating 
to the reopening of a previously and finally decided claim, 
because the Board, below, has reopened the claim, it need not 
further discuss VCAA duties as they relate to this aspect of 
the appeal.  With respect to the VCAA duties as to the merits 
of the appellant's claim for eligibility for death benefits 
as a "surviving spouse" of the veteran, the Board addresses 
this issue below.

a. Duty to Notify
VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2006 letter and May 2006 decision sent to the appellant by 
the RO adequately apprised her of the information and 
evidence needed to substantiate the claim, and of the 
information these documents failed to provide in a timely 
fashion, any presumed prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

The April 2006 letter and May 2006 decision from the RO 
satisfy these mandates.  The April 2006 correspondence 
informed the appellant generally about the type of evidence 
needed to support her DIC claim, and highlighted that she 
must qualify as an "eligible survivor," which includes as 
"surviving spouse" of the veteran.  Later, in the May 2006 
decision, the RO apprised the appellant more specifically of 
the eligibility requirements needed to establish that she 
qualified as a "surviving spouse" of the veteran.  The 
Board thus finds that the appellant was effectively informed 
of the evidence needed to substantiate her claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide all of such notice to the appellant prior 
to the May 2006 RO decision that is the subject of this 
appeal.  Where such a timing error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
appellant as a result of the defect in timing has been 
rebutted.  The RO cured this defect by providing proper 
notice together with readjudication of the claim, as 
demonstrated by the September 2006 SOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The appellant 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.         

b. Duty to Assist
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the claimant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, but it did not obtain any 
medial opinion.  No such opinion was required, as the issue 
in the instant case is basic eligibility for death benefits 
as a "surviving spouse" of the veteran, rather than 
adjudication of any medical issue.  The Board finds that the 
evidence of record is sufficient to resolve this appeal, and 
the VA had no duty to provide any examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. New & Material Evidence

a. Law & Regulations
If a claimant does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the appellant filed her January 2006 
claim that is the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001"); 66 Fed. Reg. 
45620, 45620 (Aug. 29, 2001) (stating that "The amendment to 
38 C.F.R. § 3.156(a) . . . appl[ies] to any claim to reopen a 
finally decided claim received on or after August 29, 
2001").  Accordingly, the 2001 amended version of 38 C.F.R. 
§ 3.156(a) controls in the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the claimant has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
[claimant's] claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis 
In July 1987 the RO, after considering the veteran's death 
certificate and the Marriage Contract between the veteran and 
the appellant, denied basic eligibility for death benefits, 
determining that the appellant did not qualify as a 
"surviving spouse" of the veteran.  The appellant did not 
submit an NOD with that determination.  The Board therefore 
determines that the July 1987 RO decision qualifies as a 
"final" decision within the meaning of 38 U.S.C.A. § 
7105(c).  The Board thus lacks jurisdiction to entertain the 
appellant's January 2006 claim for death benefits, unless, 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), she 
supplies new and material evidence with respect to the claim 
that had previously and finally been disallowed in July 1987.  

In the instant case, the post-July 1987 record reveals that 
the appellant submitted a November 2006 personal statement, 
which implies that she did not know that cohabitation with 
the veteran for 15 years prior to their legal 1986 marriage 
did not constitute a legally recognized union under 
Philippine law.  This statement qualifies as "new" evidence 
because it did not exist on the record at the time of the 
July 1987 final decision, and it is not cumulative of other 
evidence in the record.  This evidence is "material" 
because it relates to an unestablished fact necessary to 
substantiate the claim, namely, the appellant's state of mind 
with respect to whether she and the veteran had a common-law 
union that she believed was recognized as "valid" under 
Philippine law.  It further raises a reasonable possibility 
of substantiating the appellant's claim for death benefits as 
a "surviving spouse" of the veteran.  Accordingly, the 
appellant's claim that was the subject of the July 1987 RO 
final decision is reopened.  


Because the Board has reopened the July 1987 claim, it must 
now make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  
Part III addresses this issue.


III. Eligibility for Death Benefits as a "Surviving Spouse" 
of the Veteran

a. Law & Regulations
Certain VA death benefits, including death pension, death 
compensation, and Dependency and Indemnity Compensation are 
payable to a veteran's "surviving spouse." 38 U.S.C.A. §§ 
1310, 1541. 

Death benefits may be paid to a "surviving spouse" of a 
veteran who died on or after January 1, 1957, as here, and 
who was married to the veteran: (1) before the expiration of 
15 years after the termination of the period of service in 
which the injury of disease causing death was incurred or 
aggravated, (2) for one year or more prior to the veteran's 
death, (3) for any period of time if a child was born of the 
marriage or was born to them before the marriage.  38 C.F.R. 
§ 3.54 (2007).  The term "surviving spouse" means a person 
of the opposite sex: (1) whose marriage to the veteran was 
valid under the law of the place of residence at the time of 
the marriage or when the right to benefits accrued; (2) who 
was the spouse of a veteran at the time of the veteran's 
death; (3) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death; (4) and 
who, except as provided in 38 C.F.R. § 3.55, has not 
remarried or has not since the death of the veteran (and 
after September 19, 1962) lived with another person of the 
opposite sex and held herself out openly to the public to be 
the spouse of such other person.  See 38 U.S.C.A. §§ 101(3), 
103(c); 38 C.F.R. §§ 3.1(j), 3.50(a) & (b). 

In a case involving a common-law marriage, there must be 
proof of a common-law marriage for the purpose of receiving 
VA benefits.  Supporting evidence of common law marriage 
should include affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship. This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a). 

In addition, where common-law marriage is invalid by reason 
of legal impediment, such as not being recognized by the 
state or country as a valid union, VA regulations nonetheless 
allow for certain unions to be "deemed valid" if specific 
requirements are satisfied.  Such an "attempted" unions 
will be "deemed valid" if: (a) the attempted union occurred 
one year or more before the veteran died; and (b) the 
claimant entered into the union without knowledge of the 
legal impediment, such as unrecognized "common-law" 
marriages; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted union until his 
death; and (d) no other claimant has been found to be 
entitled to VA death benefits.  38 C.F.R. § 3.52. 
 
If the provisions of 38 C.F.R. § 3.205(a) and those of 38 
C.F.R. § 3.52 are satisfied, the claimant's signed statement 
that she had no knowledge of an impediment to a recognized 
marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c). 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A claimant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
As reflected in his July 1974 VA Form 21-526, the veteran 
indicated that he was not married and had never been married.  
He stated that he had no children.  Similarly, in a June 1986 
VA Form 21-8915, the veteran again indicated that he was not 
married, and that he did not have any children.  

On September [redacted], 1986 the veteran and the appellant entered 
into a Marriage Contract.  This document discloses that the 
"marriage was solemnized under Art. 76 of the New Civil Code 
of the Philippines."  The appellant also attested to this 
fact in her May 2006 statement.  

As reflected in her July 2006 NOD, the appellant acknowledged 
that her marriage fell under Article 76 of the New Civil Code 
of the Philippines.  She also noted that she and the veteran 
"did not decide to get married immediately for the reason 
that we had to bear one child first before setting into our 
married life but including we got no child for living 
together for more than 15 years [un]till such time that [we] 
married before he died."

An August 2006 Joint Affidavit from two close friends of the 
veteran and the appellant indicates that "they were former 
live-in partners for[] more than fifteen (15) years before 
they decided to g[e]t married."  They also affirmed that the 
veteran and the appellant married "sometime on September [redacted], 
1986." 

In her November 2006 letter, the appellant conveyed that 
"although we married only on September [redacted], 1986[,] 11 days 
before my late husband died, we considered husband and wife 
for we live[d] together for the past fifteen (15) years until 
he died. . . . after we got married he died."  She also 
stated that "[a]s far as I know, anyone who lived in one 
roof even without the benefits of marriage or without a 
Marriage Contract," and recalled that "when my late husband 
died, he [wa]s the one who [wa]s very eager to marry me 
before he died because he always told me that someday, I will 
be proud to be a wife of a Veteran who f[ou]ght for our 
country."  The appellant further indicated that she had 
never remarried after the veteran's passing.  

c. Discussion
The Board concludes that the evidence preponderates against a 
finding that the appellant qualifies for VA death benefits as 
a "surviving spouse" of the veteran.  The undisputed 
evidence set forth above indicates that, although she and the 
veteran were legally married in September 1986, she was not 
legally married to him for one year or more prior to his 
October 1986 death, and a child was not born to them.  
Accordingly, the requirements under 38 C.F.R. § 3.54 for 
establishing basic eligibility for VA death benefits as a 
surviving spouse of a veteran have not been satisfied. 

The Board has also considered the fact that the appellant and 
veteran lived together  for 15 years prior to their September 
1986 marriage, and up through the time of the veteran's death 
in October 1986.  Nonetheless, the Board determines that the 
evidence weighs against her claim.  As noted above, for VA 
purposes, the term "marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).  In this case, the veteran and 
the appellant resided in the Republic of the Philippines, 
which does not recognize common law marriage.  Sandoval v. 
Brown, 7 Vet. Ap. 7, 10 (1994) (stating that "[i]t is . . . 
uncontested that the Republic of the Philippines does not 
recognize common-law marriage.").   

The Board has further considered whether an otherwise invalid 
common-law union could be "deemed valid" if the appellant 
was unaware of the legal impediment to recognition of the 
validity of that union (that is, if she was unaware of the 
fact that Philippine law does not recognize common-law 
marriage).  VAOGCPREC 58-91 (the fact that a jurisdiction 
does not recognize common-law marriage is considered a type 
of legal impediment); see Colon v. Brown, 9 Vet. App. 104, 
107-108 (1996).  As recognized by the Court and VA General 
Counsel, the requirement that a marriage must be solemnized 
in a jurisdiction that does not recognize common-law marriage 
does constitute a "legal impediment" to such a marriage.  
In addition, "the determination of the appellant's knowledge 
with respect to the legal impediment must be viewed in terms 
of what the appellant's state of mind was at the time that 
the invalid" union commenced.  Dedicatoria v. Brown, 8 Vet. 
App. 441, 444 (1995).  In this regard, the Board notes that 
it has the duty to determine "the credibility and probative 
value of all evidence, account for that evidence that it 
finds persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
claimant."  Friedsam v. Nicholson, 19 Vet. App. 555, 561 
(2006); accord D'Aries v. Peake, 22 Vet. App. 97, 104, 107 
(2008) ("Credibility determinations are findings of fact to 
be made by the Board"); Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990); see 38 U.S.C.A. § 7104(d) (West 2002).  The Board 
thus enjoys the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  
  
The Board acknowledges that the appellant, in her November 
2006 letter, appears to have conveyed that she believed that 
she and the veteran were in fact "married" during the 15 
years of their cohabitation prior to the veteran's October 
1986 death and prior to their September 1986 solemnization of 
marriage.  The Board accepts this correspondence as a 
statement that the appellant had no knowledge of a legal 
impediment to a recognized, legal marriage under Philippine 
law as contemplated by 38 C.F.R. § 3.205(c).  

Even accepting this statement in this way, however, the Board 
finds that it is contradicted by the other evidence of 
record, both from the appellant herself, from her close 
friends, and from the veteran.  Specifically, prior to her 
November 2006 statement, the appellant in her July 2006 NOD 
declared that she and the veteran had affirmatively decided 
not to get "married" prior to 1986 because they wanted "to 
bear one child first before setting into our a married life. 
. . ."  Such an assertion implies to the Board that the 
appellant knew that mere cohabitation over years did not 
render them validly "married" under Philippine law, and 
that Philippine law did not in fact recognize their 
cohabitation as a valid "marriage."  Her statement also 
reflects that the appellant understood the distinction 
between legal and recognized "marriage," and mere 
cohabitation.  In addition, the two self-described close 
friends of the appellant and veteran characterized the 
relationship as that of "live-in partners" as opposed to a 
husband-wife relationship, which leads the Board to conclude 
that neither the appellant nor the veteran held themselves 
out to be married for those 15 years.  Further, the veteran 
himself documented in July 1974 and again in June 1986 that 
he in fact was not married.  The evidence in totality, 
therefore, discredits the appellant's November 2006 statement 
that she thought that living together under one roof for 15 
years with the veteran would render them "married" under 
Philippine law or that she was otherwise unaware that 
Philippine law did not recognize such cohabitation as a 
"common-law" union.      

In view of the foregoing, the Board concludes that the 
appellant and the veteran did not enter into a valid marriage 
or a common-law marriage "deemed valid" in the Republic of 
the Philippines at any time prior to their legal marriage in 
September 1986.  38 U.S.C.A. §§ 101, 103; 38 C.F.R. §§ 
3.1(j), 3.50, 3.52.  As the valid marriage was solemnized 
only eleven days prior to the veteran's October 1986 death, 
the veteran and the appellant had not been married for the 
requisite period of over one year before he died.  
Accordingly, the appellant lacks of entitlement to VA death 
benefits because she fails to meet the basic eligibility 
requirement of being a "surviving spouse" of the veteran. 


ORDER

Having received new and material evidence relating to 
entitlement to recognition as a "surviving spouse" of the 
veteran for the purposes of eligibility for death benefits, 
the claim is reopened.

Recognition of the appellant as the "surviving spouse" of 
the veteran for the purpose of establishing entitlement VA 
death benefits is denied. 




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


